United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2125
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Calvin L. Jacobs,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 17, 1999
                                Filed: January 10, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Calvin Jacobs pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). Over his objection, the district court1 denied a
reduction for acceptance of responsibility, and applied an enhancement for obstruction
of justice. Jacobs was sentenced to 63 months imprisonment and 3 years supervised
release. He appeals, arguing that the court erroneously applied the enhancement,
because the court incorrectly found a government witness to be more credible than


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Jacobs’s witnesses. He also contends that the court erroneously denied the reduction,
because he admitted ownership of the guns.

      We find no clear error in the district court’s factual findings regarding the
obstruction-of-justice enhancement, and we conclude that it was properly applied. See
United States v. Hunt, 171 F.3d 1192, 1195-96 (8th Cir. 1999) (standard of review).
The court’s credibility determination favoring the government witness over Jacobs’s
witnesses is virtually unreviewable on appeal. See United States v. Womack, 191 F.3d
879, 885 (8th Cir. 1999).

      We also conclude that the district court did not clearly err in denying the
acceptance-of-responsibility reduction. See United States v. Chatman, 119 F.3d 1335,
1342 (8th Cir.) (standard of review), cert. denied, 522 U.S. 976 (1997). Jacobs did not
meet his burden to show that his was an “extraordinary case.” See U.S. Sentencing
Guidelines Manual § 3E1.1, comment. (n.4) (Nov. 1, 1997) (obstruction-of-justice
enhancement and acceptance-of-responsibility reduction may both apply in
extraordinary cases); United States v. Honken, 184 F.3d 961, 968 (8th Cir.) (burden
of proof; factors to be considered), cert. denied, No. 99-6975, 1999 WL 1030381 (U.S.
Dec. 6, 1999).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-